     Case: 1:19-cv-01749 Document #: 1 Filed: 03/13/19 Page 1 of 9 PageID #:1



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

BRITTANY T. GUMBINER,                             )
                                                  )
            Plaintiff,                            )
                                                  )
v.                                                )      Case No.
                                                  )
ALPHA BULK LOGISTICS LLC,                         )      Judge:
MICHAEL AGIN, BARRY NETZKY                        )
          Defendants.                             )

                                COMPLAINT AT LAW

            NOW COMES Plaintiff, Brittany T. Gumbiner, by and through her attorney, Peniel

Manigat of Penman & Associates, LLC., complaining against the Defendants ALPHA BULK

LOGISTICS, LLC, MICHAEL AGINS AND BARRY NETZKY and states as follows:

                                  NATURE OF CLAIM

      1.    This is an action for gender-based harassment, discrimination and retaliation in

            violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C 2000 et seq.

                                     JURISDICTION

      2.    The jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§1331, and 28

            U.S.C. §1367.

                                         VENUE

      3.    Venue is provided under 28 U.S.C. §§1391(b)(1) and (b)(2) in “a judicial district




                                             1
Case: 1:19-cv-01749 Document #: 1 Filed: 03/13/19 Page 2 of 9 PageID #:2



       where any defendant resides, if all defendants reside in the same State” or in “a

       judicial district in which a substantial part of the events or omissions giving rise to

       the claim occurred....”

4.     The events giving rise to the claims involved herein occurred in the Northern

       District of Illinois.

                                     PARTIES

5.     Brittany T. Gumbiner, (“Plaintiff”) is an adult and resident of Cook County,

       Illinois, located in the Northern District of Illinois.

6.     Defendant ALPHA BULK LOGISTICS, LLC (“Alpha”) is a private corporation,

       duly organized under the laws of the State of Illinois, located in the Northern

       District of Illinois.

7.     Upon information and belief, Defendant Michael Agins is a resident and citizen of

       Cook County, Illinois, located in the Northern District of Illinois.

8.     Upon information and belief, Defendant Barry Netzky is a resident and citizen of

       Cook County, Illinois, located in the Northern District of Illinois.

                                       FACTS

9.     Plaintiff is a female.

10.    Alpha is a logistics company which employs more than 15 individuals.

11.    As a logistics company, Alpha operates as a freight broker, servicing customers

       Accounts by securing their products and choosing the proper carrier to move the

       Customers’ product.

                                           2
Case: 1:19-cv-01749 Document #: 1 Filed: 03/13/19 Page 3 of 9 PageID #:3



12.    Plaintiff was hired by Alpha, as a National Sales Manager, on October 30, 2017.

13.    Plaintiff’s essential duties included, but not limited to, building relationships

       with customers, managing customer accounts, securing customer loads and

       building the loads into the dispatch system.

14.    Plaintiff’s direct report was Michael Agins (“Agins”), President of Alpha.

15.    Barry Netzky (“Netzky”) was an employee of Alpha and held numerous high level

       positions within Alpha.

16.    Netzky subjected Plaintiff to bullying, often talking down to her, on a continual

       basis

17.    David Lawler (“Lawler”) was employed by Alpha as Director of Truck Loads.

18.    Lawler publicly talked about women, including Plaintiff and Alpha’s

       only other female employee in the office, Elizabeth Scheffke (“Scheffke”), in a

       derogatory and demeaning manner

           i. In Nov, of 2017, Lawler yelled at Plaintiff, berating her in front of Alpha

               employees; and while doing so, Lawler called Plaintiff an “idiot” and a

               "dumb bitch".

          ii. In February, of 2018, while in the Plaintiff’s presence, Lawler said that

               women (in general) were “sensitive,” “had it easier than men” and could, at

               times, act like “dumb bitches.”




                                          3
          Case: 1:19-cv-01749 Document #: 1 Filed: 03/13/19 Page 4 of 9 PageID #:4



                      iii. In February, of 2018, after Lawler complained about Alpha’s Carrier

                           Representatives, Plaintiff agreed with him and he immediately said, to her,

                           "Shut up! I've been here for a year, gosh you are such a stupid bitch."

                      iv. On another occasion, after listening to Plaintiff talk on the phone, Lawler

                           stated that Plaintiff sounded like a "major cunt" and "huge bitch."

           19.     These gender-based derogatory statements and remarks made toward Plaintiff, or

                   in Plaintiff’s presence, and often in front of other employees as well, occurred at

                   the parties’ place of employment and during normal business hours.

           20.     Plaintiff reported Netzky and Lawler’s statements and remarks, to Agins1, on

                    numerous occasions, very shortly after they uttered them in her presence.

           21.     On at least one occasion after Plaintiff’s reports, which detailed the abusive manner

                   in which she was treated at work, Agins indicated that he was did not like to hear

                   her continually complaining about Netzky and Lawler

           22.     Agins, to the best of Plaintiff’s knowledge, did nothing to reprimand or discipline

                   Netzky and Lawler for their statements and remarks.

           23.     Agins, to the best of Plaintiff’s knowledge, did nothing to investigate Plaintiff’s

                  complaints regarding Netzky and Lawler’s statements and remarks

           24.     On February 26, 2018 shortly after Agins returned from a business trip, Plaintiff

                   met with him, in his office, to further discuss her complaints against Netzky and

                   Lawler.


1
    There was no Human Resources at Alpha during the time Plaintiff was employed with them
                                                        4
Case: 1:19-cv-01749 Document #: 1 Filed: 03/13/19 Page 5 of 9 PageID #:5



25.    During the meeting, on February 26, 2018, Agins angrily told Plaintiff that he was

       tired of listening to her complain about Netzky and Lawler all the time.

26.    Agins, during the meeting on February 26, 2018, falsely accused Plaintiff of

       recording their conversation and, subsequently, yelled at her, snatched her phone,

       pushed her out of his office and slammed the door on Plaintiffs arm.

27.    Plaintiff was escorted off Alpha’s premises, after Agins attacked her

28.   On February 27, 2018, Agins terminated Plaintiff’s employment, via text, without

       a stated reason

29.    Prior to her termination, on February 27, 2018, Plaintiff met, if not exceeded, her

       employer's legitimate expectations in relation to her duties as described in

       paragraph 11.

30.    Prior to her termination, on February 27, 2018, Plaintiff never received

       a performance improvement plan or any complaints regarding her performance.

31.    Prior to her termination, on February 27, 2018, the only behavioral based

       complaint that Plaintiff received was when Agins accused Plaintiff, on the day

       before her termination, of continuously reporting the hostile work environment

       to which she felt subjected

32.    Plaintiff timely filed a charge of gender-based harassment and discrimination

       against Alpha with the EEOC. Plaintiff was issued a Notice of Right

       to sue. See “Right to Sue” letter, attached to this instant Complaint as Exhibit A

33.    To the extent necessary, and prior to filing this instant Complaint, Plaintiff

                                         5
Case: 1:19-cv-01749 Document #: 1 Filed: 03/13/19 Page 6 of 9 PageID #:6



       exhausted her administrative remedies by complaining to the appropriate entities

       and pursuing adequate avenues of relief.


                         COUNT I
         GENDER-BASED HARASSMENT & DISCRIMINATION

34.    Plaintiff restates and realleges all the statements made in paragraphs 1-33 of this

       complaint as though fully set forth herein.

35.    Netzky embarrassed, demeaned and belittled Plaintiff on numerous occasions.

36.    Netzky did not embarrass, demean or belittle male employees.

37.    Lawler embarrassed, cursed, demeaned and belittled Plaintiff in front of her co-

        workers on numerous occasions.

38.    Lawler’s derogatory statements and remarks about Plaintiff, Scheffke and women,

       in general, created an offensive work environment.

39.    Lawler’s derogatory statements and remarks about Plaintiff, Scheffke and women,

       in general, were severe and pervasive.

40.    Lawler’s gender bias against women, in his statements, remarks and attitude was

       the subject of Plaintiff’s complaints on the day before she was terminated

41.    Alpha’s termination of Plaintiff’s employment constitutes an adverse employment

       action.

42.    Plaintiff met, if not exceeded, Alpha’s legitimate employment expectations

43.    Alpha did not state a reason for terminating Plaintiff

44.    Lawler’s offensive and pervasive derogatory statements and attitude toward

                                         6
       Case: 1:19-cv-01749 Document #: 1 Filed: 03/13/19 Page 7 of 9 PageID #:7



               Plaintiff, and women in general, along with Agins’ acquiescence toward

               Plaintiff’s complaints thereon, constituted violations of the Title VII of the Civil

               Rights Act.

       45.     Lawler is a Director, which is a position of management within Alpha’s

               Organization; therefore, Alpha is strictly liable for Lawler’s unlawful acts as

               stated herein.

       46.     Plaintiff has suffered extreme mental anguish, professional embarrassment, and

               physical injury, as a result of Alpha’s or its agents’ actions, and she is,

               consequently, entitled to relief for her damages.

WHEREFORE, Plaintiff requests judgment in her favor and against Defendants and the

following relief:


               A.     Compensatory damages for the extreme mental anguish and physical
                      injury she suffered;
               B.     For economic damages including, but not limited to, loss of back and front
                      pay in an amount to be proven at trial;
               C.     Punitive Damages;
               D.     Damages for future pecuniary losses;
               E.     Expungement of any wrongdoing, if any, from Plaintiff’s personnel file;
               F.     Reimbursement of Plaintiff’s costs and an award of reasonable attorney’s
                      fees; and
               G.     Any other and further relief as this court may deem just and proper.



                                           COUNT II
                                         RETALIATION

       47.     Plaintiff restates and realleges all the statements made in paragraphs 1-46 of this


                                                  7
Case: 1:19-cv-01749 Document #: 1 Filed: 03/13/19 Page 8 of 9 PageID #:8



       Complaint as though fully set forth herein.

48.    Plaintiff as an Alpha employee, engaged in statutorily protected activity, on

       numerous occasions, by reporting and complaining of the gender-based

       harassment, animus and discrimination, by Netzky and Lawler as described

      herein, to Agins.

49.    Plaintiff met, if not exceeded, Alpha’s legitimate expectations while she was

       employed with Alpha.

50.    Plaintiff suffered an adverse employment action when her employment was

       terminated on February 27, 2018.

51.    Alpha, and its agents, were aware of Plaintiff’s harassment complaints at the time

       of her termination

52.    Alpha did not state a reason for terminating Plaintiff.

53.    Plaintiff’s termination, on February 27, 2018, was causally connected with her

       reporting gender-based harassment to Agins, on numerous occasions, including

       the complaints on the day before she was terminated.

54.    Agins’ frustration with Plaintiff, due to her gender-based harassment complaints,

       and subsequent termination of her employment with Alpha, shortly thereafter and

       without reason, constituted violations of the Title VII of the Civil Rights Act.

55.    Plaintiff has suffered extreme mental anguish, professional embarrassment and

       physical injury, as a result of Alpha’s actions, and she is, consequently, entitled to

       relief for her damages.

                                         8
      Case: 1:19-cv-01749 Document #: 1 Filed: 03/13/19 Page 9 of 9 PageID #:9



WHEREFORE, Plaintiff requests judgment in her favor and against Defendants and the

   following relief:

                A.     Compensatory damages for the extreme mental anguish and physical
                       injury she suffered;
                B.     For economic damages including, but not limited to, loss of back and front
                       pay in an amount to be proven at trial;
                C.     Punitive Damages;
                D.     Damages for future pecuniary losses;
                E.     Expungement of any wrongdoing, if any, from Plaintiff’s personnel file;
                F.     Reimbursement of Plaintiff’s costs and an award of reasonable attorney’s
                       fees; and
                G.     Any other and further relief as this court may deem just and proper.

PLAINTIFF HEREBY REQUESTS A TRIAL BY JURY.

March 1, 2019

                                                            /s/ Peniel Manigat
                                                            Peniel Manigat
By: Peniel Manigat, J.D.
Its: Member Manager
Penman & Associates, LLC
150 N. Michigan Ave, Suite 800
Chicago IL, 60601
P: 312-588-3355
C: 312-217-3221
F: 312-801-5155
E: peniel@penmanlegal.com




                                                9
